Citation Nr: 0740643	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  97-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for right ear hearing 
loss.  

2.  Entitlement to a compensable rating for the service-
connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO.  

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board is 
required to first address whether new and material evidence 
has been presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

The veteran requested and was scheduled for a hearing with a 
Veterans Law Judge at the RO in June 2007; however in a June 
2007 statement the veteran withdrew his request for a 
hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In a January 1987 rating action, the RO denied the 
veteran's original claim of service connection for a right 
ear hearing loss; he appealed, and a December 1990 Board 
decision denied the claim.  

3.  The evidence received since the December 1990 does not 
bear directly and substantially on the claim on appeal, is 
cumulative and redundant, and by itself or in combination 
with other evidence, is not so significant that it must be 
considered in order to fairly adjudicate the claim.  

4.  The service-connected left ear hearing loss disability 
currently is shown to be manifested at a level I hearing 
acuity.  

5.  The nonservice-connected right ear hearing loss currently 
is shown to be measured at an acuity level of I.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the previously denied claim of service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected left ear hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85 including Tables VI, VII 
and Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the veteran's petition 
to reopen his claims, VCAA expressly provides that nothing in 
the Act "shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C. § 5103A(f).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim of 
service connection for polio has been accomplished, and to 
fairly adjudicate the claim for service connection for a 
nervous condition to the extent it has been adjudicated has 
been accomplished.  

In June 2002, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The June 2002 letter also advised the veteran that in order 
to support a claim for higher evaluation for a service-
connected disability, the evidence must show that the 
disability had become worse.  The veteran was afforded time 
to respond before the RO issued the August 2004 Supplemental 
Statement of the Case (SSOC).  The June 2002 letter specified 
the criteria for "new and material evidence" to reopen a 
previously denied claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted, both 
duties under Kent are satisfied in regards to the claim of 
service connection for right ear hearing loss. 

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The June 2002 letter and an April 2004 letter satisfy the 
statutory and regulatory requirement that VA notify a 
claimant, what evidence, if any, will be obtained by the 
claimant and what if any evidence will be obtained by VA. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims for service connection and of 
the evidence of record.  The Board finds that he has 
accordingly been constructively invited to give VA all the 
relevant evidence in his possession not already of record at 
VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2002 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless 
since both of the veteran's claim are denied no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that Dingess held that the in rating 
cases, a claimant must be informed of the rating formulae for 
all possible schedular ratings for an applicable rating 
criteria.  As regards to the claim for increase on appeal, 
the Board finds that this was accomplished in the August 2004 
SSOC, which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran had a VA audiological evaluation in July 2002.  
Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  


II. Analysis

A.  Petition to Reopen 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).   

The veteran filed his original claim of service connection 
for bilateral hearing loss in December 1985.  In a January 
1987 rating decision the RO granted service connection for 
left ear hearing loss but denied service connection for right 
ear hearing loss.  

The veteran appealed, and the Board denied the claim of 
service connection for right ear hearing loss on the merits 
in a decision promulgated in December 1990.  

The Board notes that VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the claimant.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The veteran petitioned to reopen his claim of service 
connection for right ear hearing loss in February 1996.  

Regarding petitions to reopen filed prior to August 29, 2001, 
as in this appeal, Title 38, Code of Federal Regulations, 
3.156(a) defines new and material evidence as evidence that 
was not previously submitted to agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a) (2000).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In regards to the claim of service connection for right ear 
hearing loss, the evidence that was associated with the 
record at the time of the December 1990 decision by the Board 
consisted of the veteran's service medical records, including 
induction and separation examination reports and documents 
pertaining to audiological evaluations after service.   

The evidence associated with the record since December 1990 
consists of other service medical records, a June 2002 VA 
medical examination, VA audiological evaluations, to include 
a September 2004 examination, and private treatment reports.  

The Board finds that the evidence added to the file since the 
December 1990 Board decision is "new" in that it was not 
before the Board in December 1990.  However, none of this 
evidence is material for purposes of reopening the claim.  

After a careful review of this additional evidence, including 
VA examination and treatment reports and private physician 
reports, the Board finds that it is essentially cumulative in 
nature in that it repetitive of facts previously considered 
by the Board.  

Significantly, this material does not serve to show that the 
claimed hearing impairment in the right ear had its clinical 
onset in service or for many years thereafter or otherwise to 
constitute competent evidence for the purpose of establishing 
nexus linking the current right ear hearing loss to a 
documented event or incident of the veteran's period of 
active service.  

As such, the added evidence fails to address the inadequacies 
of the veteran's claim as noted at the time of the prior 
denial.  

The Board does note that, during the recent VA examination, 
the examiner noted that the veteran had related a history of 
having n-service noise exposure and a head injury in 
connection with a fall during service.  However, this 
information is based solely on the veteran's self-reported 
history and is not new nor is it material enough to reopen 
the veteran's claim.  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998).  

The Board accordingly finds that the evidence received since 
the December 1990 Board decision denying service connection 
for right ear hearing loss is not new and material for the 
purpose of reopening the claim.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  


B. Increased rating for his service-connected left ear 
hearing loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).    

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
DC 6100.  Evaluations of defective hearing are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1993).  

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85 (2004).  

This results in a score, expressed as a Roman numeral, for 
each ear.  The Roman numeral scores for both ears are than 
charted in Table VII of 38 C.F.R. § 4.85 (2004), and the 
intersection of the scores provides the percentage of 
disability.  

Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(Diagnostic Code 6100)

Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed hereinabove.  

These provisions apply when the puretone threshold at each of 
the four specified frequencies is 55 decibels or more, or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

As noted, the veteran's hearing loss does not fit either of 
these situations, so his hearing loss is calculated under 
Tables VI and VII.  

In September 2004, the most recent VA audiological evaluation 
of record, the veteran's audiometer scores were as follows:  



HERTZ

500
1000
2000
3000
4000
AVG.
LEFT
N/A
25
35
60
65
46

Speech recognition score for the left ear was 94 percent. 

The examiner's impression was that the veteran had 
borderline/mild sloping to moderately severe notched 
sensorineural hearing loss from 250 Hertz to 8000 Hertz on 
the left side. 

Applying the determinations of the September 2004 examination 
to Table VI, the veteran's left ear (puretone average 46 and 
speech discrimination 94 percent) is a Level I hearing loss.  

The Board notes that under 38 C.F.R. § 4.85(f) if impaired 
hearing is service-connected in only one ear then the non-
service-connected ear will be assigned a Level I hearing loss 
and therefore, the veteran's right ear is assigned a level I 
hearing loss.  When a Level I and Level I hearing loss is 
charted in Table VII, the result is a no percent 
(noncompensable) rating.  

The Board accordingly finds that an increased (compensable) 
rating for his service-connected left hearing loss is not 
assignable.  

The Board notes that in May 2007 the veteran's representative 
asserted that the VA audiological evaluation in July 2002 was 
too old for rating purposes and that a new VA audiological 
evaluation should be administered.  However, the Board notes 
that the veteran did have an audiological evaluation in 
September 2004 that was appropriate for rating purposes.  

In addition, the veteran has not claimed that his condition 
has increased in severity.  Olson v. Principi, 3 Vet. App. 
480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)  

Based on the evidence, the Board finds that a compensable 
rating is not warranted under the criteria for the service-
connected left ear hearing loss.  

In reaching this decision the Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, in 
this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for right ear hearing loss, 
the appeal to this extent is denied.  

An increased, compensable evaluation for the service-
connected left ear hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


